Title: To George Washington from Lieutenant Colonel Udny Hay, 11 July 1779
From: Hay, Udny
To: Washington, George


        
          Sir
          Fish Kill [N.Y.] 11th July 1779 4 P.M.
        
        The inclosed for your Excellency I this moment recd by one of the Militia light Horse who was ordered to carry it on with all possible dispatch, he & Horse both being tired, he will wait here till the express who brings this returns, when he can take back the answer if any—I

am wh the utmost respect Your Excellencies most obedt & humble Serv.
        
          Udny Hay
        
        
          I am just now favoured with yours of equal date, the mode you order for carrying on the provisions shall be duly attended to.
        
      